Citation Nr: 1018918	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left foot disorder, 
claimed as plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1982 and from August 1983 to August 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied service connection for the 
issue currently on appeal.  The Veteran subsequently 
relocated and jurisdiction of her claims folder was 
transferred to the RO in Atlanta, Georgia, which forwarded 
her appeal to the Board.

This matter was previously before the Board in June 2009, 
which, inter alia, remanded the issue currently on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.

Finally, in a recent rating decision issued in March 2009, 
the RO granted service connection for right foot plantar 
fasciitis at a noncompensable disability rating.  
Subsequently, in a November 2009 rating decision, the RO 
implemented the Board's June 2009 decision that granted 
increased disability ratings for the Veteran's right leg and 
left leg varicose veins to 10 percent, respectively.  
However, the Veteran has not appealed either the initial 
ratings or effective dates assigned for these conditions.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
veteran must separately appeal these downstream issues).  
Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of a 
left foot disorder.

2.  Although the Veteran's separation examination provided a 
diagnosis of bilateral plantar fasciitis, there is no 
evidence of complaints of, or treatment for, a left foot 
disorder during service.

3.  There is probative evidence against a link between the 
Veteran's current left foot disorder and her military 
service.


CONCLUSION OF LAW

A left foot disorder, claimed as plantar fasciitis, was not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in October 2003 and 
November 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate her claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Further, the November 2007 VCAA letter from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in November 2007, after issuance of the initial 
unfavorable AOJ decision in March 2004.  However, both 
the U.S. Court of Appeals for Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
October 2003, followed by subsequent VCAA and Dingess notice 
in November 2007, the RO readjudicated the claim in two SSOCs 
dated in March 2009 and December 2009.  Thus, the timing 
defect in the notice has been rectified.  In any event, the 
Veteran has never alleged how any timing error prevented her 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran and her representative have 
submitted numerous statements in support of her claim.  The 
Veteran also was provided VA examinations in connection with 
her claim.  Therefore, the Board is satisfied that all 
relevant evidence identified by the Veteran has been 
obtained, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2009 remand.  Specifically, the RO 
was directed to ask the VA examiner who conducted the 
November 2008 VA foot examination to provide an opinion 
regarding the nature and etiology of any left foot disorder.  
The Board finds that the RO has complied with this 
instruction by obtaining such an opinion.  The VA examination 
report addendum dated in August 2009 also substantially 
complies with the June 2009 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran claims that she has a currently 
left foot disorder that was incurred in service.  See, e.g., 
the Veteran's claim dated in October 2003.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an August 2009 VA examiner assessed the 
Veteran with borderline-to-very-mild pes cavus deformity of 
the left foot.  See VA examination report addendum dated in 
August 2009.  Thus, there is sufficient evidence of a current 
left foot disorder.  

In service, a review of the Veteran's STRs shows that, 
although her separation examination in May 2003 indicated a 
history of foot trouble and a defect of bilateral plantar 
fasciitis, there were no complaints or diagnosis of a left 
foot disorder or symptomatology thereof throughout the 
Veteran's more-than-20 years of military service.  Thus, the 
Board finds that her STRs, as a whole, provide negative 
evidence against the claim of service connection for a left 
foot disorder.    

Post-service, there is no medical evidence of a left foot 
disorder until August 2009, when a VA examiner who examined 
the Veteran's feet in November 2008 was asked to provide a 
diagnosis and nexus opinion regarding her left foot.  At the 
time, the VA examiner indicated that the Veteran has 
borderline-to-very-mild pes cavus deformity of the left foot.  
See VA examination report addendum dated in August 2009.  
Prior to that time, the evidence of record is completely 
devoid of any complaints of, or treatment for, a left foot 
disorder or any symptomatology thereof.  Significantly, a 
November 2003 VA examiner also found no pathology in the left 
foot.  

It follows, therefore, that the Board finds no evidence of a 
non-chronic left foot disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  As already mentioned, 
aside from a notation of plantar fasciitis in the Veteran's 
separation examination report in May 2003, there has been no 
medical evidence of a left foot disorder until August 2009, 
approximately six years after separation from active service.  
The available medical evidence shows no complaints or 
objective indication of a left foot disorder until 
approximately six years after discharge, indications that 
support the finding that there is no evidence of a left foot 
disorder right after discharge. 

As to a nexus between the Veteran's current left foot 
disorder and her active military service, the findings of the 
aforementioned November 2008 VA examiner provide strong 
evidence against the claim.  During the examination, the 
Veteran complained of a "burning" sensation for over one 
year, and a "pulling" sensation on and off since 1995.  She 
denied prior foot problems or having flat feet.  She reported 
having been diagnosed with plantar fasciitis, but denied 
having any type of exercise or therapy as treatment.  Upon 
examination of the left foot, there was no edema, positive 
pedal hair growth, and normal skin temperature without 
varicosities or telangiectasias.  Neurological examination 
found evidence of proprioception intact, light touch intact, 
Achilles tendon reflexes at 2/4, patellar deep tendon 
reflexes at 3/4, and no spasms or clonus.  Without weight 
bearing, the left foot was found to have an increased height 
of the medial longitudinal arch, extension contractures at 
matatarsophalangeal joints two, three, four, and five, varus 
rotation of the fifth digit, and mild lateral deviation of 
the big toe at the interphalangeal joint.  With weight 
bearing, there was evidence of increased height of the medial 
longitudinal arch, and rear foot and Achilles tendon 
perpendicular, without decrease of height in the medial 
longitudinal arch on squatting.  Her gait had an increased 
height of the medial longitudinal arch throughout mid-stance, 
and resupination of the rear foot at heel off, left shoulder 
drop.  No functional limitations were noted on standing or 
walking.  See VA examination report dated in November 2008.  
In August 2009, the VA examiner added that, with regard to 
the Veteran's complaint of a burning sensation, no 
diagnosable disorder was found.  Further, no disability was 
attributed to the symptomatology she exhibited during the 
November 2008.  The VA examiner opined that the Veteran has 
borderline-to-very-mild pes cavus deformity that was 
asymptomatic in nature, and that is less likely than not 
related to military service and less likely as not began 
during military service.  See VA examination report addendum 
dated in August 2009.  Since there is no medical report with 
a contrary opinion, the Board gives great probative weight to 
this medical report. 

Further, no medical evidence supports the Veteran's assertion 
that her left foot disorder began in service.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no 
post-service medical records obtained by VA or submitted by 
the Veteran link any current left foot disorder to service.  
Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for a left foot disorder as they reveal a left 
foot disorder that began several years after service with no 
connection to service.

The Board acknowledges that the Veteran is competent to state 
that she has experienced symptoms of a left foot disorder; 
however, she is not competent to render an opinion as to the 
medical etiology of any such disorder, absent evidence 
showing that she has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, 
although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for a left foot disorder, claimed as 
plantar fasciitis, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


